Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





ECHOSPHERE, L.L.C.,

                                    Appellant,

v.

ANTONIA PEDROZA,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-10-00155-CV

Appeal from
 448th District Court

of El Paso County, Texas

(TC # 2008-405)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is the joint motion of Appellant, Echosphere L.L.C., and Appellee,
Antonia Pedroza, to dismiss this appeal pursuant to Tex.R.App.P. 42.1 because the parties have
settled all matters in controversy.  We grant the motion and dismiss the appeal with prejudice.
Pursuant to the parties’ agreement, we assess costs against the party incurring same.  See
Tex.R.App.P. 42.1(d)(absent agreement of the parties, the court will tax costs against the appellant).


September 29, 2010                                                    
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.